 CALIFORNIA COOPERATIVE CREAMERYCaliforniaCooperativeCreameryandTeamsters,Chauffeurs,Warehousemen and Helpers UnionLocalNo.386, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO.' Case 32-CA-8878July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFTOn February 9, 1988,Administrative Law JudgeJay R.Pollack issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The Respondent filed an answering brief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions as modified below.The General Counsel has excepted to the judge'sfailure to find that the Respondent's office manag-er,Ed Esther,violated Section 8(a)(1) of the Actby informing Ken Love that he was not hired be-cause of his union activities.We find merit in theGeneral Counsel's exceptions.The Respondent purchased its Hughson facilityfrom Knudsen Corporation in November 1986.3The Respondent commenced operating the facilityon December 2 with a supervisory staff and workforce composed primarily of former Knudsen offi-cials and employees.Ken Love,a former Knudsenproduction employee,was not hired by the Re-spondent.On December 24, Love spotted the carsof the Respondent'splant superintendent, RandyFerguson,and office manager,Ed Esther,outside alocal bar.Love entered the bar and bought Fergu-son and Esther a beer.He then asked Fergusonwhy he had not been hired.Ferguson answeredthat there were a lot of factors and he did not careto discuss it. Ferguson then left.Love sat down and drank several more beerswith Esther.He then asked Esther to tell him thetruth about why he was not hired by the Respond-IOn November 1, 1987, the Teamsters International Union was read-mitted to theAFL-CIO.Accordingly,the caption has been amended toreflect that change2 The General Counsel has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950),enfd 188 F.2d 362 (3d Cir1951).We have carefully examined the record and find no basis for re-versing the findings.s All dates hereafter refer to 1986.355ent.Esther stated,"just between me and you," theRespondent was "blackballing"Love because hewas a"strong union man." Love replied that hewas not a strong unionman and did not even attendunion meetings.The judge noted that Esther's authority was lim-ited to office employees and that he had no author-ity or responsibility in the hiring of production andmaintenance employees.He found that Esther hadexpressed a personal opinion.He also concludedthat a conversation occurring at a bar after a fewdrinks should raise no reasonable expectation thatEsther was acting on behalf of the Respondent.Accordingly,the judge dismissed this allegation ofthe complaint on the basis that Esther's remarkswere nothing more than speculation or his personalopinion that could not be imputed to the Respond-ent.We disagree.Although Estherdid not supervise employees inLove's former department,he was an office manag-erwith undisputed supervisory status.Therefore,his remarks to Love were bound to carry someweight-the degree of weight and the likely inter-pretation to be given the remarks depending ontheir context.4In this regard,Esther's commentsoccurred shortly after Love had initiated a conver-sation with Esther and Ferguson,whowasrespon-sible for the hiring of production and maintenanceemployees,about the failure tohireLove.Al-though the conversation continued in the socialmilieu of drinking at a bar,Love's inquiry abouthiring to Ferguson and his reiteration of this in-quiry to Esther do not appear to have been purelysocial, informal,or amicable.Furthermore,Esther'sprefatory"just between you and me" would rea-sonably tend to indicate that he was communicat-ing confidential information gained from a manage-ment source instead of merely expressing a person-al opinion,even if that was what he actually wasdoing.Under these circumstances,Estherwouldreasonably appear to be acting as the Respondent'sagent in making the clearly coercive statement thatthe Respondent had not hired Love because he wasa strong unionman.Accordingly, we find that theRespondent thereby violated Section 8(a)(1) of theAct.5We agree with the judge, however,that Esther'sremarks did not establish union animus with re-spect to the Respondent'shiring process.As thejudge found,Esther had no authority or responsi-4 SeeNLRB v.CableVision.Inc,660 F.2d 1. 6 (1st Cir.1981)."Haco Engineering Ca.265 NLRB 27 (1982)Member Cracraft concurs in her colleagues'finding that Esther's state-ment to Love violated Sec.8(a)(1) of the Act as it reasonably tended tointerfere with,restrain, and coerce employees in the exercise of their Sec.7 rights.290 NLRB No. 46 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbility in the hiring of production and maintenanceemployees.There also is no evidence that he hadany involvement in the decision whether Love orthe other production and maintenance employeesshould have been hired.Accordingly,we do notfind sufficient basis for inferring that Esther wasspeaking with actual knowledge of the Respond-ent's motive for not hiring these employees.AMENDED CONCLUSIONS OF LAWAdd the following as Conclusion of Law 4."4. By informing an employee that it would nothire him because of his past union activities, theRespondent violated Section 8(a)(1)."REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we find it neces-sary to order it to cease and desist and to take cer-tain affirmative action designed to effectuate thepolicies of the Act.ORDERThe National LaborRelations Board orders thatthe Respondent,California Cooperative Creamery,Hughson,California, its officers,agents, successors,and assigns, shall1.Cease anddesist from(a) Informing any employee that he would notbe hired because of his past union activities.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteedthem by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policiesof the Act.(a)Post at its facility in Hughson, California,copies of the attached notice marked"Appendix."6Copies ofthe notice, on formsprovided by the Re-gional Director,after beingsigned bythe Respond-ent's authorized representative,shall be posted bythe Respondent immediately on receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees arecustomarilyposted.Reasonable stepsshall be takenby theRespondent to ensure that thenotices are not altered,defaced, or covered by anyother material.(b)Notify theRegionalDirectorinwritingwithin20 days from the date of this Order whatsteps the Respondent has takento comply.s If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abideby this notice.WE WILL NOTinform anyemployee that hewould not behiredbecause ofhis union activities.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerceyou in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.CALIFORNIA COOPERATIVE CREAM-ERYWilliam O'Connor,Esq.,for the General Counsel.Wesley Sizoo, Esq. (Moore,Sizoo&Cantwell),of WalnutCreek,California,for the Respondent.DECISIONSTATEMENT OF THE CASEJAY R.POLLACK,Administrative Law Judge.Iheardthis case in trial at Modesto,California,on November 18and 23, 1987. On June 29, 1987,1the Acting RegionalDirector for Region 32 of the National Labor RelationsBoard issued a complaint and notice of hearing,based ona charge filed on April 23 by Teamsters,Chauffeurs,Warehousemen and Helpers Union Local No. 386,Inter-national Brotherhood of Teamsters,Chauffeurs,Ware-housemen and HelpersofAmerica,AFL-CIO (theUnion),alleging that California Cooperative Creamery(Respondent) has violated Section 8(a)(3) and(1) of theNational Labor RelationsAct (29 U.S.C. § 151 et seq).The complaint alleges that Respondent violated Sec-tion 8(a)(3) and (1) by refusing to hire employees TomJohnson, Jay Peeples,Charles Barker, Otis Hale, KenLove,and Richard Smith because they had engaged incertain protected union activities.The complaint furtheralleges that Respondent independently violated Section8(a)(1) by implying to an employee that other applicantshad not been hired because of their protected union ac-tivities, and by informing an employee that he was nothired because he was "a strong union man."The parties were permitted during the hearing to in-troduce relevant evidence,examine and cross-examinewitnesses, and argue orally. Posttrial briefs were filed onbehalf of the General Counsel and Respondent. On theentire recordof thecase, and from my observation of thewitnesses and their demeanor,Imake the followingIUnless otherwisestated, all dates occurred in 1987 CALIFORNIA COOPERATIVE CREAMERY357FINDINGS OF FACTI.JURISDICTIONRespondent is a California corporation with its officeand principal place of business in Petaluma,California,with a plant located in Hughson,California,where it hasbeen engaged in the nonretail processing,marketing, andsale of milk products.During the 12 months preceding the issuance of thecomplaint, Respondent shipped goods valued in excess of$50,000 directly to customers located outside the State ofCalifornia.Respondent admits and I find that,at all timesmaterial,ithas been an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.Respondent admits and I find that,at all times materi-al, the Union has been a labor organization within themeaning of Section 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesRespondent purchased its Hughson,California facilityinNovember 1986 from Knudsen Corporation, whichhad gone into bankruptcy.The Union had representedthe production and maintenance employees at the Hugh-son facility at least 10 years under Knudsen's ownershipand Knudsen'spredecessors,Foremost and Foremost-Mckesson.Knudsen ceased its Hughson operation on Oc-tober 14, 1986.On November 24, 1986,Respondent finalized its pur-chase of the Hughson facility.It agreed to recognize theUnion and met on three occasions for contract negotia-tions but no agreement was reached.During negotia-tions, the Union took the position that the Respondentshould hire the former Knudsen employees based on se-niority.Respondent took the position that it would con-sider seniority but would not hire solely on the basis ofseniority.No agreement was reached on this subject. Re-spondent began hiring in late November 1986, and itsfirst employees began working on December 2, 1986. Re-spondent hired former Knudsen employees but did nothire on the basis of seniority.After three negotiation ses-sions, a decertification petition was filed inCase 32-RD-802.Negotiationswere suspended at the suggestion oftheUnion,pending the outcome of the decertificationelection.On April 17,1987, the Union lost the represen-tation election and wasdecertified.Respondent contin-ued to hire former Knudsen employees.At the time ofthe instant hearing,Respondent had only hired formerKnudsen employees to work at Hughson with just threeexceptions.Two of theexceptionswere part-timesummer employees who were sons of milk producerswho sold products to Respondent.The other exceptionwas an experienced employee who was hired on thebasis of a recommendation of a supervisor.Within this factual background,theGeneral Counselalleges that Respondent refused to hire Johnson,a unionvice president and shop steward,Peeples,Barker, Hale,Love,and Smith because the employees filed grievancesor otherwise sought to enforce'collective-bargainingagreements between the Union and Respondent's prede-cessors.Further,the complaint alleges that during theinterviewing processes,Tim Colbert,Respondent's plantmanager, told Gary Guyer,an employee,that Respond-ent had not hired Johnson and Peeplesbecause of theirprotectedunion activities.Finally,the complaint allegesthat Ed Esther,Respondent's office manager, told Lovethat Lovewas not hired because he was "a strong unionman." Respondent denies all allegations of the complaint.B. The Hiring ProcessInNovember and December 1986, Respondent re-ceived numerous job applications for employment at theHughson facility.The applicationswere reviewed byTim Colbert,plant manager,and Randy Ferguson, plantsuperintendent.Colbert had beenplantmanager at theHughson facilitysince 1979.Ferguson had been plant su-perintendentat the facilitysince 1982 and had been ashift superintendentfrom 1979 to 1982. Colbertand Fer-guson had received instructions from Douglas Hecker,Respondent'scomptroller,to use the last seniority listfrom Knudsen and"pick the best possible employees"from the list.Hecker told Colbert thatRespondentwanted a turnkey operation,meaning that the companywanted to start up asclose to thedate of the plant acqui-sition as possible.Colbert and Fergusonreviewed the ap-plications and chose 28 former Knudsen employees forinterviews.The 28 formerKnudsen employees wereinterviewedby Colbert, Ferguson,Hecker, and RalphSartori, Respondent's plant manager at it Petaluma facili-ty.2The 28 employeeswere all eventuallyhired by Re-spondent.After theinitial interviews,Hecker and Sartoriplayed no furtherrole in the hiring process.There is noallegation nor any evidence that Hecker orSartori hadany union animus,or had anyknowledge of union activi-tiesby any of theapplicants for employment.The firstgroup of employeeshired,the foremen,began workingon December2.Several others werehired to help clean up and prepare for a state inspectionscheduledon December 7. The workforce gradually ex-panded thereafter.As mentioned earlier,allemployershiredwereformerKnudsen employees with only threeexceptions.The six alleged discriminatees all applied foremploy-ment with Respondent but were nothired.On Novem-ber 28,Johnson,the shop steward and a union vice presi-dent,went to theplant and talkedto Colbert. Colbertconfirmedthat Johnson was not one of the initial hires.Colbertsaid he had gone through the applications "withgreat emotions."Colbertsaid that the warehouse whereJohnson workedwould probablybe the last departmentto start backup again.Colbert didnot inform Johnsonthat he(Johnson)would not be hired.Johnson attended the negotiating sessions and, in lateDecember,raised the questionwhy he,and other senioremployees,had been passed over in the hiring process.Mike Nash,Respondent'sCEO,indicated that he be-lieved the employees were only qualified to perform the2 Colbert reports to Sartoriwho has responsibility for Respondent'sHughson and Petaluma facilities.Respondent's employeesat its Petalumafacility arerepresentedby a sister local of the Union. 358DECISIONSOF THE NATIONALLABOR RELATIONS BOARDjobs listed on the seniority list given Respondent by theUnion.Johnson took the position that the senior employ-ee were qualified to perform numerous jobs in the plantbased on their past experience with Knudsen.Nash an-swered that he would discuss the matter with Colbert.C. TheAlleged Threat by EstherKen Love,a former Knudsen employee,testified thaton Christmas Eve, he spotted the cars of Ferguson andEd Esther,officemanager,parked outside the local barnear the Hughson facility.Love entered the bar with hisson and brother.Love bought Ferguson and Esther abeer and then asked Ferguson why he was not hired.Ferguson answered that there were"a lot of factors"and he did not care to discuss it. Love's brother said thatKen knew every job in the plant and began to arguewith Ferguson.Ferguson then left.Lovesat down with Esther and the two continued todrink and talk. After several more beers, Love askedEsther to tell him the truth about why he was not hiredby Respondent.According to Love,Esther said, "justbetween me and you,"Respondent was "blackballing"Love because he was a"strong union man." Love saidhe was not a strong union man and did not even attendunion meetings.Esther testified that after Love pressed him for an ex-planation for not being hired,he told Love that he didnot know andthatLoveshould"talk to his otherfriends."Love's version of this conversation is creditedover Esther's denial.Esther is Respondent's office man-ager but has no authority with respect to production andmaintenance employees.Further,he had no role whatso-ever in the hiring of production and maintenance em-ployees.Love admitted that Esther was giving his ownopinion and not speaking on behalf of Respondent duringthis Christmas Eve conversation.D. The StatementtoGuyerGary Guyer,a former Knudsen employee who washired byRespondent,was interviewedby Colbert andFerguson in late December.Ferguson told Guyer thatthe employee should be prepared to work a lotof over-time and learn different jobs. Ferguson said there wouldbe no job bidding and employees would have to work indifferent jobs and different departments.Colbertsaid thatthe plant was under new ownership and that only "thecream of the crop"had been hired. He said the plantwas starting from scratch and that"there would be noTom Johnsonsor JayPeeples."Respondent would nothire employees"who couldn'tpull their weight,"or whowere"troublemakers"or "bad eggs."Colbert did not ex-plainwhat he meant by troublemakers or bad eggs.There was some discussion about benefits,Guyer's skills,and assignments.At some point in the conversation, Col-bert said he did not know if the plant would be union ornot, but that it did not make any difference to him.Ferguson testified that no reference was made to John-son or Peeples in the interviewwith Guyer.He furtherdenied that there was any mention of bad eggs or trou-blemakers.Colbert also testified that there was no refer-ence to Johnson,Peeples,bad eggs,or troublemakers inthe interview with Guyer.Colbert admitted that he toldGuyer that Respondent did not know whether the Com-pany would be union or not, and that it made no differ-ence to Colbert whether the company was union or not.9Ihave decided to credit Guyer's version of this conver-sation over the denials of Ferguson and Colbert.Guyer,a current employee of Respondent,was unlikely to testi-fy against his current supervisors unless his testimonywas truthful.E. TheActivities andWork Recordsof the SixApplicantsTom Johnsonwas the warehouse leadman at the timeKnudsen closed the Hughson facility.JohnsonwasKnudsen'smost senior employee and the union shopsteward.It is undisputed that Johnson was an activesteward and brought grievances on behalf of the Unionand employees.In processing the grievances,Johnsondealt with both Fergusonand Colbert.However,there isno evidencethat Colbertor Ferguson ever harbored anyanimus against Johnson for his union activities.Accordingto Ferguson,Johnson would stretch out hiswork to make it last a full day, and that he did not getalong with Peeples,who workedin the warehouse underJohnson.Johnson admitted that he and Peeples did notget along.AlthoughRespondent apparently was pleasedwith the end result of Johnson'swork in the warehouse,ittook issue with the amount of time,i.e.,totalmanhours, it took forthe work tobe done.The employeeRespondent now utilizes to perform the warehouse func-tion performs the warehouse job in 20 hours per weekelsewhere in the plant.With Johnsonand Peeples work-ing full time in the warehouse,Johnson still required ad-ditional assistance from other employees to perform thewarehouse function.Jay Peeples had been a warehouse helper since 1977and was second in seniority to Johnson.The only unionor protectedactivitythat the General Counsel couldpoint to was that Peeples took a bereavement leave in1986.Ferguson at first objected to Peeples'proposed leavebut Peeples took the leave anyway.Peeples was paid forthe full 2 days of leave without any protest by Fergusonor Colbert.Ferguson testified that Peeples had a poor workrecord. The deficiencies listed were loss and damage of aproduct, the falsificaton of production figures,the failureto perform certain weighing procedures, and his lack ofqualifications to operate certain machinery.The GeneralCounsel apparently took isssue with Ferguson's conclu-sion that Peeples could not operate certain machinery.The GeneralCounsel points out that early in his employ-'ment with Knudsen,Peeples operated such equipment.However,Peeples had not operated the equipment since1977 and the equipment had been updated.Charles Barker had been a mix helper since 1954.Barker had filed numerous grievance involving overtime,9 The decertification petition had been filed and Colbert did not knowwhether the Union would be decertified or not CALIFORNIA COOPERATIVE CREAMERYvacation pay, boots,4sick pay,and wage rates.He had agrievance pending at the time of Knudsen'sclosing.There was no evidence of any animus against Barker be-cause of these grievance activities.Ferguson testified that Barker had made incorrectmixes, had falsified production reports, and was general-ly a marginal and unsatisfactory employee.Barker didnot testify.OtisHale had been employed at the Hughson plantsince 1967.His position at the time of the Knudsen plantclosurewas that of powder bagger.Hale had filed anumber of grievances including grievances concerningboots, job duties,lunchbreaks,premium pay,and changesinwork schedules.InMay 1985,Hale filed a grievanceconcerning a job bid and a job awarded to another em-ployee.Johnson discussed the grievance with Colbertand they disagreed over Hale's eligibility,to bid on thejob in question.Colbert said in this discussion that itwould be"a cold day in hell" before Hale was eligible,and that Hale would get the job over Colbert's "deadbody."Johnson continued to pursue the grievance, andHale was eventually awarded the job. In my view, thisevidence establishes only that Colbert opposed the griev-ance on the merits.It does not establish that Colbert har-bored any animus against Hale for utilizing the grievanceprocedure or any animus against the Union.Ferguson testified that Hale had a record of excessiveabsenteeism,and a record of negligence in operating cer-tainmachinery.Ferguson concluded that Hale was amarginal and unsatisfactory employee.Hale did not testi-fy.Ken Love had been employed at the Hughson facilitysince 1975.At the time of the Knudsen closing, Lovewas working in the receiving department. Love had beeninvolved in a number of grievances.On one occasion in1984, Love refused to run a machine unless he was givenboots.Love was sent to Colbert's office where he reiter-ated his position.The next day Love was given bootsand he operated the machine in question.Ferguson testified that not hiring Love was "a closecall."Love was a marginal employee, although he wasacquainted with most, if not all,jobs in the plant. Ac-cording to Ferguson,Love was very poor about fillingout charts and logs, and that Love essentially wanted towork days and bag powder with no responsibility. Fer-guson made reference to Love's problems with absentee-ism, although Love had no recent problem with absen-teeism.In fact, Respondent hired some employees whohad absenteeism records arguably worse that Love's.Richard Smith had been employed at the Hughson fa-cilitysince 1979.His positions included butter andpowder packer,floorman churn operator,receiving, andloading and checking.Smith filed a number of griev-ances including a grievance concerning boots. In the fallof 1984,Smith was called to Colbert's office and told toperform the work and grieve the boot issue later. Ac-cording to Smith,Colbert said that if Smith pursued theboot issue it would eventually cost Smith his job with4 Barker,Smith,and Hale had filed grievances concerning the contrac-tual right to wear boots provided by the Company under certain condi-tions.359the Company.Colbert testified that he the did not saythat the grievance could cost Smith his job.Rather, hesaid that Smith should perform the work and grieve thematter later.Colbert explained that the failure to performthe work could cost Smith his job.Colbert's testimonyon this point is credited.In general,Respondent denies that union activities orunion membership had any part in its hiring decisions.Respondent'switnesses,Hecker,Sartori,Colbert, andFerguson,all testified that Respondent was looking for"multi-talented people that had good records, attend-ance,good attitudes,were good self-motivating employ-ees, or were recommended from another plant like theKnudsen Modesto plant."It is undisputed that Respond-ent gave preference to Hughson employees and formerKnudsen employees.These employees were known to berepresented by the Union.In hiring operating engineersfor the Hughson facility,Respondent hired only formerKnudsen employees represented by the Operating Een-gineers.It hired qualified employees but did not hire onthe basis of seniority.Respondent's employees at its Peta-luma facility are represented by a union.Respondent acknowledges that,among those employ-ees actually hired,several had been involved with griev-ances, had received warning letters and been disciplined.The record establishes that the decison to hire an appli-cant was based on the personal observations and evalua-tions of Colbert and Ferguson.These two supervisorshad personal experience with the employee-applicantsbased on years of experience with Knudsen and Fore-most,and made the hiring decisions.Thus, in my view, itis the motivation of these two supervisors that is at issuehere.F. Analysisand ConclusionsThe GeneralCounsel,relying on the testimony ofGuyer that Colbertsaid Respondentwould hire no TomJohnsons or Jay Peeples,people who did not carry theirweight,troublemakers,or bad eggs,argues that Johnson,Peeples, and the other discriminatees were union activistsor union troublemakers.I find the remarks made by Col-bert do not necessarily mean that Johnson and Peepleswere union activists or union troublemakers.Peeples' ac-tivitieswere limited.The remarkscould just as easilymean that peeples and Johnson were employees whowere not"the cream of thecrop,"did not perform theirshareof the work,or were troublemakers in the normalsenseof the word. "Absent a showing that the word isbeing used in a manner'synonymous with lawful unionactivity'in the circumstances of a particular case, Em-ployersmay . . . hire...as they choose if they havesufficient lawful reason,which includes refusal to hireso-called trouble makers."Guarantee Savings& Loan, 274NLRB 676, (1985);NLRBv.Aclang,Inc.,466 F.2d 558,561 (5th Cir. 1972).NeitherColbertnor Ferguson explained what hemeant by troublemakers or bad eggs.The reference isambiguous and could just as likely referto thesupervi-sors'views that Johnson and Peeples were employeeswho did notpull their weight,and did not get alongwith other employees.Under thecircumstances, I find 360DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthat Colbert's statementtoGuyer would not reasonablytend to restrain, interfere with, or coerce employees inthe exercise of their rights. SunCoast Foods,273 NLRB1642 (1985). I find no violation of the Act and, therefore,recommenddismissalof the8(a)(1) allegationof the com-plaint. I further find thisstatementto be insufficient evi-dence to establish that Respondent sought to discriminateor discriminated against Johnson or Peeples because ofunionactivities.Further, I find that Esther's comments to Love do notestablish a motive for Respondent's failure to hire Loveor any other applicant. Esther had no authority or re-sponsibility in hiring productionand maintenance em-ployees.His authority was limited to office employeesand he had little or no contact with production andmaintenanceemployees. Esther had been drinking andexpressed a personal opinion to Love. However, it isclear that he was not speaking on behalf of the Employ-er.Rood Industries,278 NLRB 160, 163 (1986). A con-versation occurring at a bar after a few drinks shouldraise no reasonable expectation that Esther was acting onbehalf of the Employer. Moreover, Esther had no re-sponsibility for or authority over the hire of Love or theother productionandmaintenanceemployees.Undertheses circumstances, Esther was not an agent of Re-spondentfor hiring production employees,and his re-marks were nothing more than speculation or his person-alopinion,which cannot be imputed to Respondent.ZackCo., 278 NLRB 958 (1986);Abbey Island ParkManor,267 NLRB 163 (1983).Section 8(a)(3) of the Act expressly prohibits discrimi-nation based on union considerations in the hire of em-ployees. SeePhelps Dodge Corp. v. NLRB,313 U.S. 177,182-187 (1941). It is beyond question that the filing andprocessing of grievances by an employee, whether aunionsteward, is a protected by the Act.Mack Trucks,242 NLRB 651, 656 (1979). Here, Colbert and Fergusonare the agents of Respondent who decided that appli-cantsJohnson, Peeples,Barker,Hale, Love,and Smithwould not be hired. Accordingly,it is on theirmotiva-tion that the analysis must focus to determine whetherthe six alleged discriminatees were denied employmentwith Respondent because of activity protected by theAct. See, e.g.,Guarantee Savings & Loan,274 NLRB 676(1985);AdvancedInstallation,257 NLRB 845, 854 (1981),enfd. mem. 678 F.2d 1231 (9th Cir. 1982)."Essentially, the elements of a discriminatory refusal-to-hire case are the employment application by each al-leged discriminatee, the refusal to hire such, a showingthat each was or might be expected to be a union sup-porter or sympathizer, and further showings that the em-ployer knew or suspected such sympathy or support,maintainedan animus gainstit,and refused to hire theapplicant because ofsuch animus."Big E's Foodland,242NLRB 963, 968 (1979);Hoboken Shipyards, 275NLRB1507 (1985).Of the six alleged discriminatees, only Johnson hadunionactivities that distinguished him from other job ap-plicants.The other alleged discriminatees did not standout from other bargaining unit employees hired by Re-spondent.During the period of over 7 years in whichColbert and Ferguson dealt with Johnson as shop stew-ard, there is no evidence that either supervisor harboredany animusagainst Johnson because of hisunionor stew-ard activities. The General Counsel produced some evi-dence that the supervisors disputed the merits of certaingrievances, particularly the question of the Company'sobligation to furnish boots. However, there is no evi-dence that the supervisors did not amicably resolve suchdisputes.There was no evidence of any subsequentanimus or hard feelings. Under the circumstances, theevidence tends more to support a finding of a harmoni-ous relationship between the supervisors and the Unionthan the union animus argued by the General Counsel.Furthermore, prior to hiring any employees, Respond-ent voluntarily recognized the Union. In hiring employ-ees,Respondent gave preference to its predecessors' em-ployees represented by the Union.5 Respondent contin-ued to give preference to such employees even after theUnion was decertified. Respondent voluntarily recog-nized the Union representing its operating engineers. Inhiring engineers, Respondent hired only former employ-ees of Knudsen's facility. Such conduct by Respondentstrongly militatesagainst afinding that Respondent har-bored anyanimustoward the Union. See SunCoastFoods,273 NLRB 1642, 1644 (1985).Based on the lack of animus against union membersand supporters by Respondent,in general,and Colbertand Ferguson, in particular, I find that the GeneralCounsel has not established a prima facie case. By failingto establish such unionanimus,the General Counsel hasbeen unable to show that Respondent failed to hire theapplicants because ofunion animus.Thus, the record evi-dence is insufficient to establish that Respondent failed tohire the six applicants for any reason other than those of-fered at the hearing. Under such circumstances, theburden does not shift to Respondent to justify its refusalto hire the six applicants. See,e.g.,NLRB v. Transporta-tionManagement Corp.,462 U.S. 393, 399-403 (1983);Wright Line,251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).Finally, theGeneral Counsel seeks to buttress thisweak case by arguing that Respondent's reasons for nothiring the employees are pretextual. I find no merit inthis argument. The reasons for not hiring the employeesare subjective and based on Colbert's and Ferguson's ob-servations and evaluations.None of the reasons wereshown to be false. Some of the employees actually hiredwere not outstanding. However, there is no evidencethat such evaluations were tainted by union consider-ations.The subjective reasons for not hiring the appli-cants cannot be used to substitute for the failure to estab-lish a prima faciecase.None of the employees was sooutstanding that the failure to hire would raise an infer-ence of discrimination. Under the facts of this case, Irefuse to substitute my judgment for that of Respond-ent'ssupevisors.e It isnot my place to second guess Re-5 The existinglegal principles establish that Respondent was not obli-gated to hire the employees of Knudsen merelybecause it purchased theassets of thatcompany.Hoboken Shipyards,supra,Howard Johnson Ca v.Hotel Employees.417 U.S 249 (1974).a See,e.g,Hoboken Shipyards,supra,NLRB v. Ogle Protection Service,375 F.2d 497 (6th Cir. 1967), certdenied 389U.S. 843 (1967). CALIFORNIA COOPERATIVE CREAMERY361spondent's hiring decisons.Thispoint is best illustratedby the fact that Johnson and Peeples(two full-time em-ployees)were replaced by one part-time employee.CONCLUSIONS OF LAW1.Respondent California Cooperative Creamery is anemployer engaged in commercewithin themeaning ofSection 2(2), (6), and(7) of the Act.2.The Union,Teamsters,Chauffeurs,Warehousemenand HelpersUnion Local No. 386,InternationalBrother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers ofAmerica, AFL-CIO isa labor organizationwithin the meaning ofSection 2(5) of the Act.3.The General Counsel hasfailed to showby a pre-ponderanceof the evidence thatRespondent has violatedSection 8(a)(3) and(1) of the Act as allegedin the com-plaint.[RecommendedOrder fordismissal omitted from pub-lication.]